Citation Nr: 1821985	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records in the claims file have not been updated since May 2015; available records show that he receives ongoing treatment for a left knee disability.  Up-to-date  records of his VA evaluations and treatment for knee disabilities may contain pertinent information, are constructively of the record, and must be secured.  

A February 1968 service treatment record (STR) notes that the Veteran injured his right knee in service, and that drawer sign was positive for both knees.  A September 1988 treatment record notes that an X-Ray showed mild degenerative changes in the left knee.  In May 1999 correspondence the Veteran stated that he was having left leg problems from compensating for his service connected right leg disability.  On May 2007 VA examination of the right knee it was noted that he had "a moderate limp shifting his weight to the left."  On November 2010 VA examination the examiner opined that it was less likely than not that the Veteran's left knee was related to his right knee because following service he played basketball and worked as a fireman; the opinion does not address whether his service-connected right knee disability has aggravated his left knee disability.  A November 2017 private treatment record notes that he had complaints of increased left knee pain from overuse compensating for the right knee.  Further development to resolve the remaining medical questions is necessary.
The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he receives for his left knee disability, and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from all private providers identified.  The AOJ should secure complete clinical records (any not already associated with the record) of the evaluations and treatment from all providers identified, to include up-to-date (since May 2015) records of all pertinent VA evaluations and treatment.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his left knee disability.  On review of the expanded record (to specifically include all private treatment records received after the October 2017 Travel Board hearing, and the Veteran's May 1999 statement reporting problems with his left leg from compensating for his service-connected right knee disability) and examination of the Veteran the examiner should provide responses to the following:

(a)  Please identify (by diagnosis) each left knee disability entity found (or shown by the record during the pendency of the instant claim).

(b)  Please identify the likely etiology for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is etiologically related to the Veteran's service (was incurred there)?  If not, please identify the etiology considered more likely.  [The rationale should include some discussion of the positive Drawer's sign noted in both knees during service.]

(c) If not, is it at least as likely as not (a 50% or better probability) that a left knee disability was caused or aggravated [the opinion must address aggravation] by the Veteran's service connected right knee disability?

The examiner must include rationale with all opinions (reconciling, to the extent possible, the conflicting opinions in this matter already in the record).] 

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


